Citation Nr: 1445255	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to August 12, 1991, for the assignment of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to April 1947, and from January 1949 to June 1952.  He died in January 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the Veteran's claim for entitlement to an effective date prior to August 12, 1991, for the assignment of a TDIU in May 2006.  Thereafter, the Board denied the claim in a February 2009 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the February 2009 decision as to that issue.  The Court granted the JMR in a March 2011 Order.  Thereafter, the Board again remanded the claim in July 2011.  The Board again denied the claim in a May 2012 decision.  In a March 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2012 decision.  The issue returns to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to August 12, 1991, the Veteran was in receipt of service connection for chronic obstructive pulmonary disease (COPD), rated 30 percent disabling; and for malaria, rated noncompensable.

The Veteran reported in a July 2008 statement that he stopped working in July 1988, and that he decided to take retirement because he was feeling poorly and it was very difficult for him to do his job because of his shortness of breath and weakness.

Although the Board obtained a VA medical opinion in December 2011, the Court held in its March 2014 Memorandum Decision that the opinion "is not supported by sufficient rationale and is therefore inadequate for assessing the veteran's unemployability" during the period from August 1, 1988 and August 12, 1991.  Consequently, a new retrospective opinion by a vocational specialist is required to address whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 12, 1991.  The vocational specialist should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Where, as here, the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that the Board cannot award TDIU under 38 C.F.R. 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

Here, the RO did not submit the appellant's TDIU claim, based on his service-connected COPD and noncompensable malaria, to the Director of Compensation and Pension for extraschedular consideration.  In light of the Veteran's July 2008 statement asserting unemployment since July 1988 due to shortness of breath and weakness, and the appellant's attorney's September 2014 request for referral to the Director of Compensation and Pension, this matter is remanded so that, after obtaining a retrospective opinion from a vocational specialist, the RO can make such referral for consideration of an extra-schedular total rating under the provisions of 38 C.F.R. § 4.16(b) prior to August 12, 1991.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) should obtain a retrospective opinion from a vocational specialist as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities-COPD and malaria-prior to August 12, 1991.

The vocational specialist should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

The vocational specialist should also specify the date on which the Veteran became unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In reaching its conclusion, the vocational specialist should consider the Veteran's July 2008 statement that he stopped working in July 1988 because he was feeling poorly and it was very difficult for him to do his job because of his shortness of breath and weakness.

2.  Refer the case to the Director of the Compensation Service for consideration of the assignment of a TDIU prior to August 12, 1991 under 38 C.F.R. § 4.16(b).

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the appellant and her representative a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

